[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Patriot General Insurance Co., moves to vacate an award by a single arbitrator pursuant to uninsured motorist arbitration.
The motion to vacate should be denied.
In the award, the arbitrator deducted from the agreed value of each of two claims the amount of basic reparations benefits paid less counsel fees equal to 1/3 of said benefits. This court agrees that said benefits should be so reduced by counsel fees. Dugas v. Lumbermens Mutual Casualty Co., 22 Conn. App. 27.
RONALD J. FRACASSE, JUDGE